Citation Nr: 0012842	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  97-29 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hypertension with 
coronary artery disease, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
November 1976 and from March 1976 to April 1992.

By rating action dated July 1995, the Regional Office (RO) 
confirmed and continued the noncompensable evaluation then in 
effect for hypertension.  The veteran disagreed with this 
determination.  Subsequently, based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination in October 1995, the RO, in 
a rating decision in September 1997, assigned a 30 percent 
evaluation for the veteran's service-connected disability, 
which was recharacterized as hypertension with coronary 
artery disease.  The 30 percent evaluation was effective 
March 6, 1995.  The veteran continued to disagree with the 
assigned rating.  When this case was before the Board of 
Veterans' Appeals (Board) in June 1999, it was remanded for 
additional development of the record.  


REMAND

Pursuant to the Board's remand, the veteran was examined by 
the VA in November 1999.  At that time, it was noted that 
there were no cardiac arrhythmias, murmurs, thrills or 
evidence of congestive heart failure, including rales or 
edema.  The veteran's heart size was normal on chest X-ray 
study.  It was reported that an echocardiogram revealed 
normal left ventricular function and concentric left 
ventricular hypertrophy.  An exercise stress test showed no 
ischemia, but the veteran only reached 69% of the target 
heart rate, which is two METs.  Althought he did not report 
any typical cardiac symptoms, the test had to be terminated 
after 75 seconds because the veteran complained of light-
headedness and stated that he was unable to continue.  During 
the short period of exercise, appropriate blood pressure 
response was documented.  

Following the examination, the examiner indicated that there 
was no history of coronary artery disease.  He added that 
since the veteran had normal left ventricular function, he 
did not feel that the heart was the cause for the significant 
shortness of breath.  However, he added that since the 
veteran had hypertension, he could have diastolic 
dysfunction, and this could contribute to some degree of 
shortness of breath.  

The veteran has been assigned a 30 percent rating under the 
provisions of Diagnostic Code 7005.  As he has argued, a 
workload of 3 METs or less that results in dyspnea, fatigue, 
angina, dizziness or sycope warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1999).  The Board points out that, initially, the examiner 
opined that the veteran's heart condition was not the cause 
of his shortness of breath.  He then attributed at least some 
of the shortness of breath to hypertension, for which service 
connection is also in effect.  The examination findings do 
not appear to be consistent, and it is not clear if the 
opinions of the examining physician contemplated the fact 
that service connection has been granted both for 
hypertension and coronary artery disease.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hypertension with 
coronary artery disease since 1995.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiovascular disease, if available, to 
determine the nature and extent of his 
hypertension with coronary artery 
disease.  All necessary tests should be 
performed.  The examiner is to be 
instructed that The claims folder should 
be made available to the examiner in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




